Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 1 of 6 PageID 254




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                              )
RANDALL PLUMMER                               )
                                              )
         Plaintiff                            )
                                              )
vs.                                           )       CASE NO. 8:19-cv-02329-MSS-TGW
                                              )
DEBSKI & ASSOCIATES, P.A.                     )
                                              )
         Defendant                            )
                                              )

      DEFENDANT DEBSKI & ASSOCIATES, P.A.’S PROPOSED FINDINGS OF FACT
                        AND CONCLUSIONS OF LAW

I.       FINDINGs OF FACT

         1.      Defendant Debski & Associates, P.A. (“Debski”) filed suit against Plaintiff

Randall Plummer (“Plummer”) in the County Court in and for Polk County, Florida on behalf of

its client Capital One Bank (USA), N.A. seeking to recover the balance due on a credit card debt.

(Plaintiff’s Amended Complaint, ECF No. 1-1 at ¶ 2).

         2.      On August 27, 2019 Mr. Plummer filed a lawsuit against Debski alleging

violations of the Fair Debt Collection Practices Act (FDCPA) and the Florida Consumer

Collection Practices Act (FCCPA) and later amended the suit on September 7, 2019 (ECF No.

1-2).

         3.      In the Amended Complaint, later removed to this Court, Plummer asserted the

debt Debski was attempting to collect was a consumer obligation (ECF No. 1-1 at ¶¶ 10, 11).

         4.      On September 23, 2019, after he filed suit alleging Debski was attempting to

collect a consumer debt, Mr. Plummer served sworn answers to Interrogatories in the state




                                                  1
Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 2 of 6 PageID 255




court collection suit stating he was unable to say whether he ever had the credit card that was

the subject of the state court collection suit.

       5.      On July 5, 2019 at 10:49 a.m., Debski prepared and sent a letter to Plummer

regarding a scheduled pre-trial conference in the state court action. The letter asked Mr.

Plummer to contact Debski if he was interested in settling the case.

       6.      The July 5, 2019 letter did not contain any false or misleading statements, did

not make any unlawful threats, did not include any abusive language and was a communication

relating to a possible settlement of a pending lawsuit.

       7.      On July 5, 2019 at 12:03 p.m., Debski received notification that Mr. Plummer

was represented by counsel in the state court collection action.

       8.      Upon receipt of the notice of representation, Debski ceased further

communication with Mr. Plummer.

       9.      Debski has adopted reasonable procedures for processing notices received

from attorneys entering an appearance on behalf of Defendants subject to a lawsuit filed b y

Debski.

       10.     Debski’s procedures include reasonable steps to enter information in its filing

system that a debtor/defendant is represented by counsel.

       11.     Debski has reasonable procedures to ensure that once it received notice of a

representation by an attorney representing a debtor/defendant, that it ceases all

communications with the debtor/defendant and directs all communications only to the

attorney handling the case.

       12.     Plaintiff did not sustain any damage nor suffer any concrete harm as a result of

his receipt of Debski’s July 5, 2019 letter.




                                                  2
Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 3 of 6 PageID 256




II.    CONCLUSION OF LAW

       1.      A party bringing a suit under the FDCPA must establish that: “(1) that Plaintiff

has been the object of collection activity arising from a consumer debt; (2) the Defendant is a

debtor (sic) collector as defined by the FDCPA; and (3) the Defendant has engaged in an act

or omission prohibited by the FDCPA.” Fuller v. Becker & Poliakloff, P.A., 192 F.Supp.2d

1361, 1366 (N.D.Fla. 2002).

       2.      Mr. Plummer has failed to meet his burden to establish that he was the object of

collection activity by Debski arising from a consumer debt.

       3.      Mr. Plummer has failed to meet his burden to establish that Debski is a debt

collector subject to the FDCPA.

       4.      Mr. Plummer has failed to establish that Debski engaged in any act or

omission prohibited by the FDCPA specifically, he has failed to meet his burden to show that

Debski’s July 5, 2019 letter was sent with knowledge that Mr. Plummer was represented by

an attorney.

       5.      Even if the Plaintiff had established that Debski was attempting to collect a

consumer debt, the Plaintiff is judicially estopped from making the assertion that the debt

was a consumer obligation because he took an inconsistent position under oath in the state

court collection action, disclaiming that any debt was owed to Capital One. This inconsistent

position was calculated to make a mockery of the judicial system. See, Slater v. United States

Seal Corporation, 871 F.3d 1174, 1181 (11 th Cir. 2017).




                                               3
Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 4 of 6 PageID 257




       6.     Even if Mr. Plummer established that Debski was attempting to collect a

consumer debt and that Debski was a debt collector as defined by the FDCPA, Debski has

met its burden to establish that any liability should be excused because its error was bona

fide in nature, was unintentional, and that Debski had procedures in place reasonably adapted

to avoid the error, i.e., communicating with a consumer represented by counsel. See, 15

U.S.C. §1692k.

       7.     Debski processed the notice of appearance received from Mr. Rubin within a

reasonable time after receipt. See, McDaniel v. South and Associates 325 F. Supp. 2d 1210,

1219 (D. Kan. 2004)

       8.     Plaintiff’s FCCPA claims relating to the July 5, 2019 letter are barred by

Florida’s litigation privilege. See, Echevarria, McCalla, Raymer, Barrett & Frappier v.

Cole, 950 So.2d 380, 384 (Fla.2007).

       9. Even if not bared by the litigation privilege, the elements needed to establish a

claim under the Florida Consumer Collection Practices Act are similar to the elements

needed to establish a claim under the Fair Debt Collection Practices Act. See, Deutsch Bank,

Nat. Trust Co. v. Fox, 971 F.Supp.2d 1106 (M.D.Fla. 2013). The first prong is substantially

identical to the FDCPA as the FCCPA only applies to consumer debts. Id., see also, Fla.Stat.

§559.55(1).

       10.    To the extent the second prong differs from the FDCPA and that the FCCPA

also prohibits acts of “persons” and is not limited to “debt collectors”, the fact that Debski is

a “person” is not determinative because the Plaintiff has failed to establish the existence of

consumer debt.




                                               4
Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 5 of 6 PageID 258




       11.     The third prong, i.e., an act or omission prohibited by the FCCPA is also

resolved in Debski’s favor Plaintiff. Debski only knew of attorney representation only after

it sent its July 5, 2019 letter. See, Fla.Stat. §559.72(18) (violation requires that the person

“knows” the collector is represented by an attorney).

       12.     Even if the Plaintiff could establish liability under the FCCPA, it still avoids

liability because the elements of the bona fide error defense that applied to the FDCPA also

apply to the FCCPA. See, Goodin v. Bank of America, N.A., 114 F.Supp.3d 1197, 1208

(M.D.Fla. 2015).

       13. In the absence of actual damages, Plaintiff is not entitled to “additional” damages.

See, Trichell v. Midland Credit Management, Inc., 964 F.3d 990, 1000 (11th Cir. 2020)

        14.    Even if Plaintiff is entitled to additional or statutory damages, the Court declines

to award damages because any violation was neither persistent nor frequent, was unintentional

and in considering the nature of any noncompliance, finds that the letter was motivated by a

sincere effort to reach a settlement of a pending lawsuit. See, 15 U.S.C. 1692k(b)(1) and Fla Stat.

559.77(2).

                                         THE LAW OFFICES OF RONALD S. CANTER, LLC


                                         /s/ Ronald S. Canter
                                         Ronald S. Canter, Esquire
                                         Bar # 335045
                                         200A Monroe Street, Suite 104
                                         Rockville, Maryland 20850
                                         Telephone: (301) 424-7490
                                         Facsimile: (301) 424-7470
                                         rcanter@roncanterllc.com
                                         Attorney for Defendant

                                         Local Address:
                                         400 S. Dixie Hwy #322
                                         Boca Raton, Florida 33432



                                                5
Case 8:19-cv-02329-MSS-TGW Document 43 Filed 08/16/21 Page 6 of 6 PageID 259




                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing was

served upon the individual(s) listed below by electronic notification pursuant to ECF procedures

on this 16th day of August, 2021 to:

                                         Heather A. Harwell, Esquire
                                         26609 Whirlaway Terrace
                                         Wesley Chapell, Florida 33544
                                          HH1@FLDebtLaw.com
                                         Attorneys for Plaintiff


                                         /s/ Ronald S. Canter
                                         Ronald S. Canter, Esquire
                                         Attorney for Defendant




                                               6
